     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 1 of 16 Page ID #:1



     EDELSBERG LAW, P.A.
 1   Scott Edelsberg, Esq. (CA Bar 330990)
     20900 NE 30th Ave, Suite 417
 2   Aventura, FL 33180
     Telephone: 305-975-3320
 3   scott@edelsberglaw.com
 4
     Counsel for Plaintiff and Proposed Class
 5

 6
                       IN THE UNITED STATES DISTRICT COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
 8
 9   ANGELA JONES, individually and on           Case No.
     behalf of all others similarly situated,
10                                               CLASS ACTION
                 Plaintiff,
11                                               COMPLAINT FOR VIOLATIONS
     vs.                                         OF THE TELEPHONE
12                                               CONSUMER PROTECTION
     NMG LONG BEACH, LLC d/b/a                   ACT, 47 U.S.C. §§ 227, ET SEQ.
13   Showgrow, a California Limited Liability    (TCPA)
     Company,
14
                 Defendant.                      JURY TRIAL DEMANDED
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 2 of 16 Page ID #:2




 1                              CLASS ACTION COMPLAINT
 2          1.     Plaintiff, Angela Jones (“Plaintiff”), brings this action against Defendant,
 3   NMG Long Beach, LLC d/b/a ShowGrow (“Defendant”), to secure redress for
 4   violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.
 5                               NATURE OF THE ACTION
 6          2.     This is a putative class action pursuant to the Telephone Consumer
 7   Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
 8          3.     Defendant is a cannabis store and dispensary. To promote its services,
 9   Defendant engages in aggressive unsolicited marketing, harming thousands of
10   consumers in the process.
11          4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
12   illegal conduct, which has resulted in the invasion of privacy, harassment, aggravation,
13   and disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory
14   damages on behalf of herself and members of the Class, and any other available legal
15   or equitable remedies.
16                              JURISDICTION AND VENUE
17          5.     This Court has federal question subject matter jurisdiction over this action
18   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
19   Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
20          6.     The Court has personal jurisdiction over Defendant and venue is proper
21   in this District because Defendant directs, markets, and provides its business activities
22   to this District, and because Defendant’s unauthorized marketing scheme was directed
23   by Defendant to consumers in this District, including Plaintiff.
24                                           PARTIES
25          7.     Plaintiff is a natural person who, at all times relevant to this action, was a
26   resident of Los Angeles County, California.
27

28                                           2
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 3 of 16 Page ID #:3




 1          8.     Defendant is a California limited liability company whose principal office
 2   is located at 3411 E. Anaheim St, Long Beach, CA 90804. Defendant directs, markets,
 3   and provides its business activities throughout the United States, including throughout
 4   the state of California.
 5          9.     Unless otherwise indicated, the use of Defendant’s name in this
 6   Complaint includes all agents, employees, officers, members, directors, heirs,
 7   successors, assigns, principals, trustees, sureties, subrogees, representatives, vendors,
 8   and insurers of Defendant.
 9                                        THE TCPA
10          10.    The TCPA prohibits: (1) any person from calling a cellular telephone
11   number; (2) using an automatic telephone dialing system; (3) without the recipient’s
12   prior express consent. 47 U.S.C. § 227(b)(1)(A).
13          11.    The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
14   “equipment that has the capacity - (A) to store or produce telephone numbers to be
15   called, using a random or sequential number generator; and (B) to dial such numbers.”
16   47 U.S.C. § 227(a)(1).
17          12.    In an action under the TCPA, a plaintiff must only show that the
18   defendant “called a number assigned to a cellular telephone service using an automatic
19   dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d
20   1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
21          13.    The Federal Communications Commission (“FCC”) is empowered to
22   issue rules and regulations implementing the TCPA. According to the FCC’s findings,
23   calls in violation of the TCPA are prohibited because, as Congress found, automated
24   or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
25   solicitation calls, and such calls can be costly and inconvenient. The FCC also
26   recognized that wireless customers are charged for incoming calls whether they pay in
27   advance or after the minutes are used. Rules and Regulations Implementing the Telephone
28                                           3
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 4 of 16 Page ID #:4




 1   Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd
 2   14014 (2003).
 3          14.    In 2012, the FCC issued an order tightening the restrictions for automated
 4   telemarketing calls, requiring “prior express written consent” for such calls to wireless
 5   numbers. See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
 6   1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
 7          15.    To obtain express written consent for telemarketing calls, a defendant
 8   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff a
 9   “‘clear and conspicuous disclosure’ of the consequences of providing the requested
10   consent….and having received this information, agrees unambiguously to receive such
11   calls at a telephone number the [plaintiff] designates.” In re Rules & Regulations
12   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20,
13   1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
14          16.    The TCPA regulations promulgated by the FCC define “telemarketing”
15   as “the initiation of a telephone call or message for the purpose of encouraging the
16   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
17   64.1200(f)(12). In determining whether a communication constitutes telemarketing, a
18   court must evaluate the ultimate purpose of the communication. See Golan v. Veritas
19   Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
20          17.    “Neither the TCPA nor its implementing regulations ‘require an explicit
21   mention of a good, product, or service’ where the implication of an improper purpose
22   is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
23   (9th Cir. 2012)).
24          18.    “‘Telemarketing’ occurs when the context of a call indicates that it was
25   initiated and transmitted to a person for the purpose of promoting property, goods, or
26   services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
27

28                                            4
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 5 of 16 Page ID #:5




 1   64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer Protection Act
 2   of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
 3          19.    The FCC has explained that calls motivated in part by the intent to sell
 4   property, goods, or services are considered telemarketing under the TCPA. See In re
 5   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
 6   14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
 7   purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
 8          20.    In other words, offers “that are part of an overall marketing campaign to
 9   sell property, goods, or services constitute” telemarketing under the TCPA. See In re
10   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
11   14014, ¶ 136 (2003).
12          21.    If a call is not deemed telemarketing, a defendant must nevertheless
13   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of
14   Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
15   7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising
16   calls”).
17          22.    Further, the FCC has issued rulings and clarified that consumers are
18   entitled to the same consent-based protections for text messages as they are for calls to
19   wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009)
20   (The FCC has determined that a text message falls within the meaning of “to make any
21   call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL 6757978, at *3
22   (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it obtained
23   Plaintiff's prior express consent before sending him the text message ). (emphasis
24   added).
25          23.    As recently held by the United States Court of Appeals for the Ninth
26   Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature, invade
27   the privacy and disturb the solitude of their recipients. A plaintiff alleging a violation
28                                            5
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 6 of 16 Page ID #:6




 1   under the TCPA ‘need not allege any additional harm beyond the one Congress has
 2   identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS
 3   1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549
 4   (2016) (emphasis original)).
 5                                  FACTUAL ALLEGATIONS
 6         24.    Over the past two years, Defendant sent numerous telemarketing text
 7   messages to Plaintiff’s cellular telephone number ending in 0844 (the “0844 Number”)
 8   such as the following:
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23         25.    Defendant’s text messages were transmitted to Plaintiff’s cellular
24   telephone, and within the time frame relevant to this action.
25         26.    Defendant’s text messages constitute telemarketing because they
26   encouraged the future purchase or investment in property, goods, or services, i.e.,
27   selling Plaintiff cannabis and cannabis products.
28                                             6
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 7 of 16 Page ID #:7




 1          27.    The information contained in the text message advertises Defendant’s
 2   various discounts and promotions, which Defendant sends to promote its business.
 3          28.    Plaintiff received the subject texts within this judicial district and,
 4   therefore, Defendant’s violation of the TCPA occurred within this district. Upon
 5   information and belief, Defendant caused other text messages to be sent to individuals
 6   residing within this judicial district.
 7          29.    At no point in time did Plaintiff provide Defendant with her express
 8   written consent to be contacted using an ATDS.
 9          30.    Plaintiff is the subscriber and sole user of the 0844 Number and is
10   financially responsible for phone service to the 0844 Number.
11          31.    The impersonal and generic nature of Defendant’s text message
12   demonstrates that Defendant utilized an ATDS in transmitting the messages. See Jenkins
13   v. LL Atlanta, LLC, No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11
14   (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic, impersonal
15   nature of the text message advertisements and the use of a short code, support an
16   inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice Media
17   Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to
18   infer text messages were sent using ATDS; use of a short code and volume of mass
19   messaging alleged would be impractical without use of an ATDS); Kramer v. Autobytel,
20   Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it "plausible" that defendants
21   used an ATDS where messages were advertisements written in an impersonal manner
22   and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins
23   v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL
24   2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be
25   impracticable without use of an ATDS)).
26          32.    The text messages originated from telephone number 877-215-4970, a
27   number which upon information and belief is owned and operated by Defendant.
28                                             7
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 8 of 16 Page ID #:8




 1         33.    The number used by Defendant (877-215-4970) is known as a “long
 2   code,” a standard 10-digit code that enables Defendant to send SMS text messages en
 3   masse, while deceiving recipients into believing that the message was personalized and
 4   sent from a telephone number operated by an individual.
 5         34.    Long codes work as follows: Private companies known as SMS gateway
 6   providers have contractual arrangements with mobile carriers to transmit two-way SMS
 7   traffic. These SMS gateway providers send and receive SMS traffic to and from the
 8   mobile phone networks' SMS centers, which are responsible for relaying those messages
 9   to the intended mobile phone. This allows for the transmission of a large number of
10   SMS messages to and from a long code.
11         35.    Specifically, upon information and belief, Defendant utilized a
12   combination of hardware and software systems to send the text messages at issue in
13   this case. The systems utilized by Defendant have the capacity to store telephone
14   numbers using a random or sequential number generator, and to dial such numbers
15   from a list without human intervention.
16         36.    To send the text messages, Defendant used a messaging platform (the
17   “Platform”) that permitted Defendant to transmit thousands of automated text
18   messages without any human involvement.
19         37.    The Platform has the capacity to store telephone numbers, which capacity
20   was in fact utilized by Defendant.
21         38.    The Platform has the capacity to generate sequential numbers, which
22   capacity was in fact utilized by Defendant.
23         39.    The Platform has the capacity to dial numbers in sequential order, which
24   capacity was in fact utilized by Defendant.
25         40.    The Platform has the capacity to dial numbers from a list of numbers,
26   which capacity was in fact utilized by Defendant.
27

28                                          8
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 9 of 16 Page ID #:9




 1           41.   The Platform has the capacity to dial numbers without human
 2   intervention, which capacity was in fact utilized by Defendant.
 3           42.   The Platform has the capacity to schedule the time and date for future
 4   transmission of text messages, which occurs without any human involvement.
 5           43.   To transmit the messages at issue, the Platform automatically executed the
 6   following steps:
 7                 a) The Platform retrieved each telephone number from a list of numbers
 8                      in the sequential order the numbers were listed;
 9                 b) The Platform then generated each number in the sequential order
10                      listed and combined each number with the content of Defendant’s
11                      message to create “packets” consisting of one telephone number and
12                      the message content;
13                 c) Each packet was then transmitted in the sequential order listed to an
14                      SMS aggregator, which acts an intermediary between the Platform,
15                      mobile carriers (e.g. AT&T), and consumers.
16                 d) Upon receipt of each packet, the SMS aggregator transmitted each
17                      packet – automatically and with no human intervention – to the
18                      respective mobile carrier for the telephone number, again in the
19                      sequential order listed by Defendant. Each mobile carrier then sent
20                      the message to its customer’s mobile telephone.
21           44.   The above execution these instructions occurred seamlessly, with no
22   human intervention, and almost instantaneously. Indeed, the Platform is capable of
23   transmitting thousands of text messages following the above steps in minutes, if not
24   less.
25           45.   Further, the Platform “throttles” the transmission of the text messages
26   depending on feedback it receives from the mobile carrier networks. In other words,
27   the platform controls how quickly messages are transmitted depending on network
28                                           9
                                  CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 10 of 16 Page ID #:10




 1    congestion. The platform performs this throttling function automatically and does not
 2    allow a human to control the function.
 3           46.     The following graphic summarizes the above steps and demonstrates that
 4    the dialing of the text messages at issue was done by the Platform automatically and
 5    without any human intervention:
 6

 7

 8
 9

10

11           47.     Defendant’s unsolicited text messages caused Plaintiff actual harm,
12    including invasion of her privacy, aggravation, annoyance, intrusion on seclusion,
13    trespass, and conversion. Defendant’s text messages also inconvenienced Plaintiff and
14    caused disruption to her daily life.
15           48.     Defendant’s unsolicited text messages caused Plaintiff actual harm.
16    Specifically, Plaintiff estimates that she has wasted approximately ten minutes reviewing
17    each of Defendant’s unwanted messages. Each time, Plaintiff had to stop what she was
18    doing to either retrieve her phone and/or look down at the phone to review the
19    message.
20           49.     Furthermore, Defendant’s text messages took up memory on Plaintiff’s
21    cellular phone. The cumulative effect of unsolicited text messages like Defendant’s
22    poses a real risk of ultimately rendering the phone unusable for text messaging purposes
23    as    a      result   of    the    phone’s    memory       being     taken    up.     See
24    https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that
25    text message solicitations like the ones sent by Defendant present a “triple threat” of
26    identity theft, unwanted cell phone charges, and slower cell phone performance).
27

28                                            10
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 11 of 16 Page ID #:11




 1           50.    Defendant’s text messages also can slow cell phone performance by taking
 2    up        space       on       the       recipient        phone’s      memory.         See
 3    https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that
 4    spam text messages can slow cell phone performance by taking up phone memory
 5    space).
 6                                   CLASS ALLEGATIONS
 7           PROPOSED CLASS
 8           51.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
 9    on behalf of herself and all others similarly situated.
10           52.    Plaintiff brings this case on behalf of the Class defined as follows:
11                  All persons in the United States who, within four
                    years prior to the filing of this action, (1) were sent
12                  a text message by or on behalf of Defendant,
                    (2) using an automatic telephone dialing system,
13                  (3) for the purpose of soliciting Defendant’s goods
                    and services, (4) without prior express consent of
14                  the recipient, or with the same manner of purported
                    consent Defendant claims to have obtained from
15                  Plaintiff, if any.
16           53.    Defendant and its employees or agents are excluded from the Class.
17    Plaintiff does not know the number of members in the Class but believes the Class
18    members number in the several thousands, if not more.
19           NUMEROSITY
20           54.    Upon information and belief, Defendant has placed automated calls to
21    cellular telephone numbers belonging to thousands of consumers throughout the
22    United States without their prior express consent. The members of the Class, therefore,
23    are believed to be so numerous that joinder of all members is impracticable.
24           55.    The exact number and identities of the members of the Class are unknown
25    at this time and can only be ascertained through discovery. Identification of the Class
26    members is a matter capable of ministerial determination from Defendant’s call records.
27           COMMON QUESTIONS OF LAW AND FACT
28                                            11
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 12 of 16 Page ID #:12




 1             56.   There are numerous questions of law and fact common to members of
 2    the Class which predominate over any questions affecting only individual members of
 3    the Class. Among the questions of law and fact common to the members of the Class
 4    are:
 5                   a) Whether Defendant made non-emergency calls to Plaintiff’s and Class
 6                      members’ cellular telephones using an ATDS;
 7                   b) Whether Defendant can meet its burden of showing that it obtained
 8                      prior express written consent to make such calls;
 9                   c) Whether Defendant’s conduct was knowing and willful;
10                   d) Whether Defendant is liable for damages, and the amount of such
11                      damages; and
12                   e) Whether Defendant should be enjoined from such conduct in the
13                      future.
14             57.   The common questions in this case are capable of having common
15    answers. If Plaintiff’s claim that Defendant routinely transmits text messages to
16    telephone numbers assigned to cellular telephone services is accurate, Plaintiff and the
17    Class members will have identical claims capable of being efficiently adjudicated and
18    administered in this case.
19             TYPICALITY
20             58.   Plaintiff’s claims are typical of the claims of the Class members, as they
21    are all based on the same factual and legal theories.
22             PROTECTING THE INTERESTS OF THE CLASS MEMBERS
23             59.   Plaintiff is a representative who will fully and adequately assert and protect
24    the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is
25    an adequate representative and will fairly and adequately protect the interests of the
26    Class.
27             PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
28                                             12
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 13 of 16 Page ID #:13




 1          60.       A class action is superior to all other available methods for the fair and
 2    efficient adjudication of this lawsuit, because individual litigation of the claims of all
 3    members of the Class is economically unfeasible and procedurally impracticable. While
 4    the aggregate damages sustained by the Class are in the millions of dollars, the individual
 5    damages incurred by each member of the Class resulting from Defendant’s wrongful
 6    conduct are too small to warrant the expense of individual lawsuits. The likelihood of
 7    individual Class members prosecuting their own separate claims is remote, and, even if
 8    every member of the Class could afford individual litigation, the court system would be
 9    unduly burdened by individual litigation of such cases.
10           61.      The prosecution of separate actions by members of the Class would create
11    a risk of establishing inconsistent rulings and/or incompatible standards of conduct for
12    Defendant. For example, one court might enjoin Defendant from performing the
13    challenged acts, whereas another may not. Additionally, individual actions may be
14    dispositive of the interests of the Class, although certain class members are not parties
15    to such actions.
16                                            COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
17                             (On Behalf of Plaintiff and the Class)
18          62.       Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
19    forth herein.
20          63.       It is a violation of the TCPA to make “any call (other than a call made for
21    emergency purposes or made with the prior express consent of the called party) using
22    any automatic telephone dialing system … to any telephone number assigned to a …
23    cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
24          64.       Defendant – or third parties directed by Defendant – used equipment
25    having the capacity to dial numbers without human intervention to make non-
26    emergency telephone calls to the cellular telephones of Plaintiff and the other members
27    of the Class defined below.
28                                              13
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 14 of 16 Page ID #:14




 1          65.       These calls were made without regard to whether or not Defendant had
 2    first obtained express permission from the called party to make such calls. In fact,
 3    Defendant did not have prior express consent to call the cell phones of Plaintiff and
 4    the other members of the putative Class when its calls were made.
 5          66.       Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
 6    using an automatic telephone dialing system to make non-emergency telephone calls to
 7    the cell phones of Plaintiff and the other members of the putative Class without their
 8    prior express written consent.
 9          67.       Defendant knew that it did not have prior express consent to make these
10    calls, and knew or should have known that it was using equipment that at constituted
11    an automatic telephone dialing system. The violations were therefore willful or
12    knowing.
13          68.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
14    TCPA, Plaintiff and the other members of the putative Class were harmed and are each
15    entitled to a minimum of $500.00 in damages for each violation. Plaintiff and the
16    members of the Class are also entitled to an injunction against future calls. Id.
17                                    COUNT II
             Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
18                       (On Behalf of Plaintiff and the Class)
19          69.       Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
20    forth herein.
21          70.       At all times relevant, Defendant knew or should have known that its
22    conduct as alleged herein violated the TCPA.
23          71.       Defendant knew that it did not have prior express consent to make these
24    calls, and knew or should have known that its conduct was a violation of the TCPA.
25          72.       Because Defendant knew or should have known that Plaintiff and Class
26    Members had not given prior express consent to receive its autodialed calls, the Court
27

28                                              14
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 15 of 16 Page ID #:15




 1    should treble the amount of statutory damages available to Plaintiff and the other
 2    members of the putative Class pursuant to § 227(b)(3) of the TCPA.
 3           73.      As a result of Defendant’s violations, Plaintiff and the Class Members are
 4    entitled to an award of $1,500.00 in statutory damages, for each and every violation,
 5    pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 6                                     PRAYER FOR RELIEF
 7           WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
 8    following relief:
 9                 a) An order certifying this case as a class action on behalf of the Class as
10                    defined above, and appointing Plaintiff as the representative of the Class
11                    and Plaintiff’s counsel as Class Counsel;
12                 b) An award of actual and statutory damages for Plaintiff and each member
13                    of the Class;
14                 c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,
15                    Plaintiff seeks for herself and each member of the Class $500.00 in
16                    statutory damages for each and every violation pursuant to 47 U.S.C. §
17                    277(b)(3)(B);
18                 d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
19                    §§ 227, et seq., Plaintiff seeks for herself and each member of the Class
20                    treble damages, as provided by statute, up to $1,500.00 for each and every
21                    violation pursuant to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);
22                 e) An order declaring that Defendant’s actions, as set out above, violate the
23                    TCPA;
24                 f) A declaratory judgment that Defendant’s telephone calling equipment
25                    constitutes an automatic telephone dialing system under the TCPA;
26                 g) An injunction requiring Defendant to cease all unsolicited text messaging
27                    activity, and to otherwise protect the interests of the Class;
28                                               15
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-09595-DDP-JEM Document 1 Filed 10/20/20 Page 16 of 16 Page ID #:16




 1             h) An injunction prohibiting Defendant from using, or contracting the use
 2                of, an automatic telephone dialing system without obtaining, recipient’s
 3                consent to receive calls made with such equipment;
 4             i) An award of reasonable attorneys’ fees and costs pursuant to, inter alia,
 5                California Code of Civil Procedure § 1021.5; and
 6             j) Such further and other relief as the Court deems necessary.
 7                                     JURY DEMAND
 8           Plaintiff hereby demand a trial by jury.
 9

10    Dated: October 20, 2020                 Respectfully submitted,
11
                                              EDELSBERG LAW, P.A.
12                                            /s/ Scott Edelsberg
                                              Scott Edelsberg, Esq.
13                                            scott@edelsberglaw.com
                                              20900 NE 30th Ave, Suite 417
14                                            Aventura, FL 33180
                                              Telephone: 305-975-3320
15

16                                            Counsel for Plaintiff and the Proposed Class
17

18

19

20

21

22

23

24

25

26

27

28                                           16
                                  CLASS ACTION COMPLAINT
